Citation Nr: 1331376	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-09 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for right groin staples.

3.  Entitlement to service connection for neuropathy of the right leg.

4.  Entitlement to service connection for a right shoulder injury, as secondary to right knee disorder, right groin staples, and neuropathy of the right leg.

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disorder, right groin staples, and right leg neuropathy.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to September 1964.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Regional Office (RO) in Oakland, California.  

The Virtual VA claims file has been reviewed.  


FINDINGS OF FACT

1.  A right knee disorder is not attributable to the Veteran's service.

2.  Right groin staples are not attributable to the Veteran's service.

3.  Right leg neuropathy was not was not manifest during service or within one year of separation; right leg neuropathy is not attributable to the Veteran's service.

4.  A right shoulder disorder is not attributable to the Veteran's service.

5.  The Veteran does not have additional disability, including a right knee disorder, right groin staples, or right leg neuropathy, due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

6.  The Veteran does not have additional disability of right knee disorder, right groin staples, or right leg neuropathy proximately caused by an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

2.  Right groin staples were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

3.  Right leg neuropathy was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

4.  A right shoulder disorder is not proximately due to or a result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

5.  The Veteran is not entitled under the law to compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for a right knee disorder, a right groin staples disorder, or right leg neuropathy.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in April 2007 and February 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and compensation under 38 U.S.C.A. § 1151, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of private and VA post-service treatment, and the Veteran's own statements in support of his claims.  VA obtained a medical opinion responsive to the claim under 38 U.S.C.A. § 1151.  The opinion was provided by a medical professional, following a review of the claims file.  The Board finds that the opinion is adequate.  

The Veteran has not been examined by VA in connection with his claims for service connection.  No examination or nexus opinion is required regarding the claims for service connection as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

Additionally, the Veteran has not alleged that any opinion is inadequate to decide the current claims, so it is presumed to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, neuropathy is presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system (i.e., neuropathy) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis for Service Connection

The Veteran had no complaints or treatment related to his right knee, right groin, and right leg during service; no diagnoses of a right knee disorder, right groin staples, or right leg neuropathy during service or within a year of discharge.  His separation examination report showed normal clinical evaluation of the neurological system, lower extremities, and musculoskeletal system.  

VA treatment records dated 2003 through 2007 indicate that the Veteran had a history of cardiac bypass graft surgery and mitral ring annuloplasty, which caused recurrent mitral valve regurgitation; he underwent surgery for replacement of the mitral valve at the VA Medical Center in October 2003.  According to the operative report, the Veteran received informed consent prior to surgery; the operative procedure was mitral valve replacement with mechanical valve via right anterolateral thoracotomy with right arterial and venous femoral cannulation for cardiopulmonary bypass.  Following the October 2003 surgery, in December 2003, he was seen for follow up, wherein he reported that he felt well, except for some musculoskeletal knee pain; his wounds were well healed upon examination.  Later in December 2003, the Veteran was treated for swelling in the groin area; according to the Veteran, the swelling was in the area where the IV lines were for his surgery.  Emergency room note states that evaluation showed a mass on the right inguinal hernia area, where the catheter was inserted during surgery.  The assessment was infected hematoma, without clear etiology, remote to last manipulation of vessels, and without evidence of over-anticoagulation; a subsequent treatment note shows that the Veteran's complaints were resolved by 10 days of treatment with Keflex.  The Veteran was also treated for complaints of persistent numbness and weakness of the right leg since 2005.  An October 2006 VA treatment record indicates that the Veteran reported experiencing episodic right leg numbness for years, and that he had staples in his right leg which were not removed; the assessment was transient right leg numbness, possibly secondary to pulmonary vascular disease, neuropathy.  

Right Knee Disorder and Right Groin Disorder

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (2001).  In this case, the Veteran must show that he has currently has a right knee and right groin disorder due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

The Veteran has reported that he has a right knee disorder and a right groin disorder.  Since there is at least one notation of treatment for an infected hematoma of the groin and musculoskeletal pain of the right knee, the appellant is competent to relate that which is in the record.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, the weight of the evidence is against the existence of either a right knee disorder or a right groin disorder.  The evidence shows that service treatment records do not show any complaints, treatment, or diagnoses of a right knee or right groin disorder during or after service.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  The Board acknowledges the diagnosis of infected hematoma of unknown etiology and the complaints of right knee pain, but point out that the hematoma was acute and resolved, with its brief onset nearly 40 years after service; the Board also points out that the only findings related to the Veteran's right knee are that of pain.  There is no credible evidence of a current right groin disorder or right knee pathology, to include residuals of a disease or injury.

Here, there is a remarkable conflict in the evidence.  We have lay evidence to the effect that there was some right groin and right knee pathology.  However, this positive evidence is remarkably lacking in detail and clinical findings adequate to support any diagnoses of a current disorder.  Although the evidence remains competent, the lack of supporting evidence of a diagnosis for either renders such lay and medical evidence to be of little probative value.  We find that the in-service normal findings and absence of a current disability due to disease or injury are far more probative than the prior complaints and the Veteran's lay opinion.

Here, the most probative and credible evidence establishes that the appellant does not have right knee or right groin pathology.  The preponderance of the evidence is against the claims and there is no doubt to be resolved. As such, there is no evidence that the incidental findings are of any clinical significance.  In the absence of disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Right Leg Neuropathy and Right Shoulder Disorder

The Board observes that the Veteran, in multiples statements, asserted that his right shoulder disorder began as a result of falls due his right lower extremity disabilities, and should be service connected upon the grant of service connection for any of those disabilities.  The Board also observes that the Veteran, in his VA Form 9, asserted that his right leg neuropathy is due to a heart disorder.  As the Veteran is not currently service-connected for a heart disorder, there remains no further basis for consideration of the Veteran's claim for service connection for right leg neuropathy.  Moreover, as the Board has found that service connection is not warranted for a right knee disorder, right groin disorder, and right leg neuropathy, there remains no further basis for consideration of the Veteran's claim for a right shoulder disorder under 38 C.F.R. § 3.310, as secondary to right lower extremity disabilities.  Nevertheless, the Board notes that the Veteran's service treatment records do not show that the Veteran complained of or was treated for a right shoulder disorder or right leg neuropathy during service.  Rather the musculoskeletal and neurological systems were normal upon examination at separation.  In this regard, it is important to note that there is simply no indication of any related problems during service.  That the Veteran is not currently service-connected for a heart disorder means that he cannot link his right leg neuropathy, if any, to service on a secondary basis.  And, the fact that there has been no demonstration, by credible evidence, that the Veteran has a right knee disorder, a right groin disorder, or neuropathy of the right leg attributable to his service, in turn, means that he cannot link his right shoulder disorder, if any, to his service.  See 38 C.F.R. §  3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, entitlement to service connection for a right shoulder disorder and right leg neuropathy must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Criteria for Compensation benefits under 38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

Analysis for Compensation benefits under 38 U.S.C.A. § 1151 

A February 2009 VA medical opinion states that the claims file was reviewed but that the Veteran was not examined.  The VA examiner noted that the Veteran is status-post coronary artery bypass surgery, hyperlipidemia, heart surgery for mitral valve replacement, hypertension, congestive heart failure, back pain, adjustment disorder, and symptoms of numbness of the right lower extremity.  The VA examiner found that, regarding the Veteran's complaints of right leg neuropathy and right groin disorder, there is no indication of error in judgment, lack of skill, or fault on the part of VA in furnishing hospital care, medical surgical treatment, or examination.  The VA examiner concluded that the Veteran's right leg numbness is likely related to vascular issues, as suggested by the Veteran's treatment records.  The VA examiner went on to conclude that the Veteran's current condition is not caused by carelessness, lack of skill, or error in judgment on the part of the individuals involved in his cardiac catheterization procedure or at the VA facility.  The VA examiner also stated that the complications were likely foreseeable. 

Regarding the claim for benefits under 38 U.S.C.A. § 1151, the Veteran contended that he has a right knee disorder, right groin disorder, and right leg neuropathy as a result of inadequate treatment from the VA.  According to the Veteran, these disorders are the result of VA cutting into his groin area during his October 2003 surgery.  The Board observes that the Veteran has not alleged any particular failings or errors as to the surgical treatment.  As discussed regarding the Veteran's claim for service connection, he also asserts that his right shoulder disorder is a result of his falling due to these right lower extremity disorders.  As noted above, the Veteran underwent mitral valve replacement with mechanical valve via right anterolateral thoracotomy with right arterial and venous femoral cannulation for cardiopulmonary bypass at the VA in October 2003.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence establishes that that the Veteran did not suffer additional disability due to VA negligence or fault or an event not reasonably foreseeable.  As previously discussed, the evidence establishes that the Veteran does not have a disability of the right knee or groin area.  Furthermore, the Veteran's neuropathy of the right leg is not shown to be proximately due to the Veteran's VA treatment.  The Board acknowledges the contentions of the Veteran, but finds that the assertions as to causation are too attenuated to constitute probative evidence to support the claim, particularly given that the Veteran has not asserted that there was any carelessness, lack of skill, or error in judgment on the part of his VA treating providers.  The Veteran has not provided any probative or credible evidence demonstrating that the Veteran has a right knee or right groin disorder, or that his right leg neuropathy was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  To the contrary, the February 2009 VA examiner found that complications were foreseeable, that the Veteran's neuropathy was more likely the result of vascular disease, and that the Veteran's current complaints are not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in their surgical treatment or care of the Veteran.  As the VA examiner stated, the facts and circumstances of the case, as well as the Veteran's assertions and history, clearly demonstrate that there was no evidence that the Veteran was disabled or harmed by the surgical procedure.  

In short, there is no evidence that the Veteran's treating physicians were careless or negligent during the Veteran's surgical mitral valve replacement, nor did they lack proper skill to perform or make an error in judgment when determining that surgical intervention was required.  Moreover, there is no evidence that the Veteran's treating providers at VA deviated from the appropriate standard of care or were negligent.  The Board also notes that surgical records indicated that the operation proceeded normally, and that the results were as expected.  Likewise, his complaints regarding his right groin were found to be due to an acute hematoma of unknown etiology; it was resolved with treatment and too remote to the surgery to be considered a result of the valve replacement.  Thus, there is no medical evidence showing the Veteran suffered additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors.  

Although the Veteran repeatedly contended that he suffered from additional damage by virtue of catheter placement during his valve replacement surgery, the Board finds the Veteran competent to report that he underwent such a procedure, but affords the Veteran's contentions limited probative value.  The Board again notes that the Veteran has not asserted that the claimed disabilities were due to VA fault or an event not reasonably foreseeable,

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The February 2009 VA examiner reviewed the claims file prior to providing a clear medical opinion that the Veteran's right knee disorder, right groin disorder, right leg neuropathy, and right shoulder disorder are unrelated to the Veteran's surgical treatment in October 2003.  As the February 2009 VA examiner explained the reasons for his opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  To the extent that the Veteran contends that his right lower extremity complaints are related to his October 2003 surgery, the probative value of his general lay assertions is outweighed by the specific, reasoned opinion of the February 2009 VA examiner.  

Therefore, upon consideration of the foregoing, the Board finds that the weight of the evidence does not establish that additional disability due to any negligence or fault of VA in administering treatment for mitral valve replacement with mechanical valve via right anterolateral thoracotomy with right arterial and venous femoral cannulation for cardiopulmonary bypass or an event not reasonably foreseeable.  Because the Board concludes that the preponderance of the evidence is against the claim, entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for right groin staples is denied.

Entitlement to service connection for neuropathy of the right leg is denied.

Entitlement to service connection for a right shoulder injury, as secondary to right knee disorder, right groin staples, and neuropathy of the right leg is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a right knee disorder, right groin staples, and right leg neuropathy is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


